FILED
                             NOT FOR PUBLICATION                             APR 15 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ELIAZAR CABRERA-GUTIERREZ,                        No. 09-72741

               Petitioner,                        Agency No. A070-045-101

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       Eliazar Cabrera-Gutierrez, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s order denying his motion to reopen deportation proceedings

conducted in absentia in 1990. We have jurisdiction under 8 U.S.C. § 1252. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for abuse of discretion the denial of a motion to reopen, Garcia v. INS, 222

F.3d 1208, 1209 (9th Cir. 2000), and we deny the petition for review.

      The agency did not abuse its discretion in denying Cabrera-Gutierrez’s

motion to reopen where the record reflects that Cabrera-Gutierrez’s counsel of

record was served with the hearing notice. See id. (notice to attorney of record

constitutes notice to alien); see also Matter of Velasquez, 19 I. & N. Dec. 377, 384

(BIA 1986) (stating that “under the regulations, there is no ‘limited’ appearance of

counsel in immigration proceedings”).

      PETITION FOR REVIEW DENIED.




                                          2                                    09-72741